Citation Nr: 1511594	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the right shoulder, status post biceps tenotomy and capsulotomy, with scars, prior to February 17, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for right shoulder arthroplasty, with scars, since April 1, 2010.

3.  Entitlement to an initial evaluation in excess of 20 percent for status post left knee meniscectomy and anterior cruciate ligament reconstruction, with degenerative joint disease and scars, prior to October 24, 2011.

4.  Entitlement to an evaluation in excess of 30 percent for left knee arthroplasty, with scars, since November 24, 2012.

5.  Entitlement to an initial evaluation in excess of 10 percent for left knee instability, prior to October 24, 2011.

6.  Entitlement to a compensable evaluation for left knee instability, status post arthroplasty, since November 24, 2012.

7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease and stenosis of the lumbar spine with history of laminectomy.

8.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity associated with degenerative joint disease and stenosis of the lumbar spine with history of laminectomy.

9.  Entitlement to a compensable initial evaluation for scars, left knee and low back, prior to January 25, 2012.

10.  Entitlement to an evaluation in excess of 20 percent for scars, left knee and low back, since January 25, 2012.

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to February 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a May 2014 letter, the Veteran raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  A request for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU is listed as an issue on appeal.

The Board's decision below awards the Veteran's left knee disability a 100 percent disability rating, from October 24, 2011 through November 23, 2012, under 38 C.F.R. § 4.30, and under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  This effectively renders moot the Veteran's increased evaluation claims relating to his left knee disability during this period.  Accordingly, the Board has recharacterized the Veteran's left knee disability issues in light of this award.

The issues remaining on appeal are addressed in the Remand portion of this decision.


FINDING OF FACT

On October 24, 2011, the Veteran underwent a left total knee replacement.


CONCLUSION OF LAW

1.  The criteria for a 100 percent evaluation for from October 24, 2011 through November 23, 2012, based upon a left total knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Given the favorable outcome on the issue addressed herein, no conceivable prejudice to the Veteran could result in issuing this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

An operative report, dated October 24, 2011, noted that the Veteran underwent a left total knee replacement.  Pursuant to Diagnostic Code 5055, a 100 percent evaluation will be assigned for a prosthetic replacement of a knee joint for one year following implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Note (1) indicates that the 100 percent rating for one year following implantation of the prosthesis will commence after the initial grant of the one-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  Id.

The factual evidence of record shows that on October 24, 2011, the Veteran underwent a left total knee replacement.  Under these circumstances, the Board finds that a 100 percent evaluation for one year, commencing after the initial grant of a one month temporary total rating under the provisions of 38 C.F.R. § 4.30, is warranted for the Veteran's service-connected left knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5055.


ORDER

A 100 percent disability rating from October 24, 2011 through November 23, 2012, is granted, subject to the regulations governing the award of monetary benefits.





	(CONTINUED ON NEXT PAGE)

REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Updated Examinations Required

In May 2014, the Veteran submitted a statement indicating that his service-connected disabilities have steadily worsened and that he is no longer able to work.  Under these circumstances, updated VA examinations are in order.  38 C.F.R. § 3.159(c)(4)(i); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

B.  TDIU

The Veteran's May 2014 statement has raised the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for adjudication.  Rice, 22 Vet. App. at 453.  
  
If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2014), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a Veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).

Accordingly, the case is remanded for the following action:

1.  Provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to his claim of entitlement to TDIU.  This notice letter must also include a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), along with a request that he complete and return it.

2.  The Veteran must be contacted to afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal, including any treatment providers seen since September 2012.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded the appropriate examination(s) to determine the severity of his service-connected right shoulder disability, including any residual scars; left knee disability; lumbar spine disability; radiculopathy of the right lower extremity; and scars, left knee and low back.

The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings required to properly rate these disabilities must be reported in detail.  

The examiner must conduct full range of motion studies on the service-connected right shoulder disability, left knee disability, and lumbar spine disability.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right shoulder disability, left knee disability, and lumbar spine disability.  

The examiner must address the question of whether there are incapacitating episodes of elevated symptomatology associated with the Veteran's service-connected radiculopathy of the right lower extremity, defined as periods of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.  If the Veteran is found to experience incapacitating episodes, the examiner must estimate the total duration of the episodes over the previous 12 months.  The examiner must report all neurological findings due to the veteran's service-connected lower extremity radiculopathy.

All pertinent symptomatology and findings must be reported in detail with regard to the service-connected scars of the right shoulder, the left knee, and the low back, to include the size of the scar, and whether the scar is unstable, painful, tender, ulcerated, disfigured, hypopigmented, hyperpigmented, or of an abnormal texture.  The examiner must state whether these service-connected scars result in limitation of motion/function, and if so, to what degree.

4.  The Veteran must also be afforded an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

5.  The Veteran must be notified that it is his responsibility to report for all scheduled examinations, and that the consequences for failure to report for an examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case, with consideration of whether extraschedular evaluations are warranted, must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


